 MILLWRIGHT LOCAL UNIONNO. 2484541Millwright Local UnionNo. 2484and H.B. Clem,Financial Sec-retary,United Brotherhood of Carpenters and Joiners ofAmerica,A. F.L. and E.J.Harrison,An Individual, and inbehalf of others.Case No. 39-CB-96. October 20,1955DECISION AND ORDEROn June 2911955, Trial Examiner Sidney L. Feiler issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they -cease and desist there-from and take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner furtherfound that the Respondents had not engaged in certain other unfairlabor practices alleged in the complaint and recommended dismissal ofthose allegations.Thereafter, the Respondents, but not the GeneralCounsel, filed exceptions to the Intermediate Report.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendations 1 of"'theORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondents, Millwright Local UnionNo. 2484, United Brotherhood of Carpenters and Joiners of America,A. F. L., its officers, agents, successors, and assigns, and H. B. Clem,financial secretary of said Local, shall :1.Cease and desist from :(a)Entering into,maintaining, or enforcing any agreement,understanding, or practice with W. S. Bellows Construction Corpora-tion, or any other employer within its territorial jurisdiction, whichrequires employees or prospective employees to be members of, orto obtain job referrals or clearances from, the Respondent Union as a1In adopting the Trial Examiner's recommendations,we donot adopt that part ofThe Remedy"sectionof theIntermediateReportdealing with thedeductionand pay-ment of sums for deposit with State and Federal agencies on account of social-securityand similar benefits.2 The Trial Examiner foundthat the Respondentshad not violated theAct by (1) certainprovisions in theUnion's bylaws; (2) the levying ofan assessment against members; and(3) obtaining an affidavit from memberS.W. Carlisle denyingthat he had authorizedanyone to filea charge onhis behalf.As no exceptions havebeen filed to these findings,we adopt thempro forma.114 NLRB No. 101. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDcondition of obtaining employment,except to the extent permittedunder the proviso to Section 8(a) (3) ofthe Act.(b)Causing or attempting to cause W. S. Bellows Construction Cor-poration,or any other employer within its territorial jurisdiction, todiscriminate against employees or prospective employees in violationof Section 8 (a) (3) ofthe Act.(c) In any other manner restraining or coercing employees orprospective employees of W. S. Bellows Construction Corporation, orany other employer within its territorial jurisdiction,in the exerciseof the rights guaranteed in Section7 of the Act,except to the extentthat such rights may be affected by an agreement requiring member-ship in a labor organization as a condition of employment as authorizedby Section 8 (a) (3) ofthe Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Post at the Respondent Union's main office and union hall atOrange,Texas, copies of the notice attached hereto and marked "Ap-pendix A." sCopies,of said notice,to be furnished by the RegionalDirector for the SixteenthRegion,shall,after beingduly signed by theRespondent Union's representative and Respondent Clem, be posted bythe Respondents immediately upon receipt thereof, and maintainedby them for sixty(60) consecutive days thereafter in conspicuousplaces, including all places where notices to members are customarilyposted.Reasonable steps shall be taken by the Respondents to in-sure that such notices are not altered,defaced, or covered by any othermaterial.(b)Notify, inwriting,W. S. Bellows Construction Corporation andE. J. Harrison,S.W. Carlisle,Thomas A. Gray,DallasRoy, H. A.Doucet, R. D. Lisenby,D. B. Lisenby,and Rubin Thomas, that theyhave no objection to the hiring or continued employment of these em-ployees by the Company.3.In addition,theRespondent Union shall take the followingaffirmative action which the Board finds will effectuate the policies ofthe Act :Make whole, E. J. Harrison, S. W. Carlisle, Thomas A. Gray, Dallas'Roy, H. A. Doucet, R. D. Lisenby, D. B. Lisenby, and Rubin Thomasfor any loss of pay they may have suffered as a result of the discrimi-nation against them in the manner set forth in the section of the In=termediate Report entitled "The Remedy," as modified herein.In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." MILLWRIGHT LOCAL UNION NO. 2484543.4.The Respondents shall notify the Regional Director for the Six-teenth Region in writing, within ten (10) days from the date of thisOrder, what steps they have taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed, insofar as it alleges that the Respondents established and main-tained work rules as part of the Respondent Union's bylaws, levied anassessment against all working members, and coerced S.W. Carlisleinto signing an affidavit, all in violation of the Act.APPENDIX ATo ALL MEMBERS OF MILLWRIGHT LOCAL UNION No. 2484, UNITEDBROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA, A. F. L.,AND TO ALL EMPLOYEES AND PROSPECTIVE EMPLOYEES OF W. S.BELLOWS CONSTRUCTION CORPORATIONPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT enter into, maintain, or enforce any agreement,understanding, or practice with W. S. Bellows Construction Cor-poration, or any other employer within our territorial jurisdiction,which requires employees or prospective employees to obtain jobreferrals or clearances from us as a condition of obtaining employ-ment, except to the extent permitted under the proviso to Section8 (a) (3) of the Act.WE WILL NOT cause or attempt to cause W. S. Bellows Construc-tion Corporation, or any other employer within our territorialjurisdiction, to discriminate against employees or prospective em-ployees in violation of Section 8 (a) (3) of the Act.WE WILL NOT in any other manner restrain or coerce employees,or prospective employees of W. S. Bellows Construction Corpora-tion, or any other employer within our territorial jurisdiction,,in the exercise of the rights guaranteed in Section 7 of the Act,.except to the extent that such rights may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment as authorized by Section 8 (a) (3) of the Act.WE WILL notify, in writing, W. S. Bellows Construction Corpo-ration, and E. J. Harrison, S. W. Carlisle, ' Thomas A. Gray,Dallas Roy, H. A. Doucet, R. D. Lisenby, D. B. Lisenby, and-Rubin Thomas, that we have no objection to the hiring or con-tinued employment of these employees by the Company. .544DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE, the undersigned Union, will make whole the above-namedemployees for any losses suffered by them as a result of the dis-crimination practiced against them.MILLWRIGHT LOCAL UNION No. 2484, UNITEDBROTHERHOOD OF CARPENTERS AND JOINERSOF AMERICA, A. F. L.,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)(Signed) -----------------------------(11.B. CLEM,Financial Secretary)This notice must remain posted for 60 days from the date hereof,and must root be altered, defaced, or covered by any other material,.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed by E. J. Harrison, an individual, the General Counsel of theNational Labor Relations Board 1 by the Regional Director for the Sixteenth Region(Fort Worth, Texas), on May 3, 1955, issued a complaint against Millwright LocalUnion No. 2484, United Brotherhood of Carpenters and Joiners of America, A. F. L.,herein referredto asthe Union, and H. B. Clem, financial secretary of the Union(both are referred to collectively as the Respondents), alleging that the Respondentshad engaged in and were engaging in unfair labor practices within the meaning ofSection 8 (b) (1) (A) and (2) and Section 2 (6) and (7) of the National LaborRelations Act, as amended, 61 Stat. 136, 65 Stat. 601, herein called the Act.Copiesof the charge, complaint, and notice of hearing were served upon the parties to theproceeding.With respect to unfair labor practices, the complaintalleges insubstance that inviolation of the Act: (1) Since October 1, 1954, the Union has been and is a partyto an understanding, practice, or agreement with W. S. Bellows Construction Corpo-ration requiring that all millwright employees at a construction project of the Com-pany at Silsbee, Texas, have membership in, clearance, or referral by, the Union as acondition of employment; (2) the Union through its representatives and agents, in-cluding Clem, from on or about October 1 to 15, 1955, caused or attempted to causethe Company to fail to hire eight individuals because they lacked referrals or clear-ance from the Union: 2 (3) the Union coerced an individual to sign an affidavit whichdeclared he had never authorized the filing of a charge with the Board in his behalf;and (4) the Union has coerced the named individuals and the entire membershipof the Union by the denial or referrals, certain provisions of its bylaws, and also byrequiring working assessments to be paid as a condition of employment.The Respondents, in their answer, dated May 11, 1955, admit certain jurisdic-tionalallegations, but deny the commission of any unfair labor practices.Pursuant to notice a hearing was held at Orange, Texas, before the duly desig-nated Trial Examiner.3All parties were represented at the hearing and were af-forded full opportunity to be heard and to examine and cross-examine witnesses.'The term General. Counsel as used herein includes the attorney representing theGeneral Counsel at the bearing ; the National Labor Relations Board is referred to asthe Board.2 The complaint included the name of a ninth individual,R. B. McElvain.On motionof the General Counsel during the hearing, the case was dismissed as to him.$ Simultaneously with the issuance of the complaint herein, the Regional Director issuedan order consolidating this case with 2 other cases involving the same Respondents, 1 in-volving the same Company as here, Case No 39-CB-101, and 1 involving events at anothercompany, Case No. 39-CB-95. All three cases were set for hearing on the same dateAt the hearing, the General Counsel requested that Case No. 39-CB-95 be tried sepa-rately and that there be a separate transcript.This application was granted withoutobjection.After Case No. 39-CB-96 had been tried, the General Counsel moved for dis- MILLWRIGHT LOCAL UNION NO. 2484545At the close of the General Counsel's case-in=chief,the Respondents moved todismiss the complaint for failure of proof.The motion was denied. It was re-newed at the conclusion of the presentation of all the evidence.This motion isdisposed of by the findings and conclusions which follow.The General Counselmoved to conform the pleadings to the proof as to formal matters.This motion,to which there was no objection,was granted.All parties waived oral argument.Opportunity was also afforded for the filing of briefs and/or proposed findingsof fact or conclusions of law,or both.A brief was received from the GeneralCounsel.Upon the entire record, and from his observation of the witnesses,the TrialExaminer makes the following:FINDINGS OF FACT1.THEBUSINESSOF THE COMPANYW. S. Bellows Construction Corporation is and has been since 1947 a Texas corpo-ration,having its principal office and place of business in Houston,Texas, where it isnow and has been at all times continuously'engaged in general,industrial,commer-cial, and heavy construction.The Company,during the calendar year 1954,completed construction projects inArkansas,Oklahoma,New Mexico,and Texas,for which it received in excess of$15,000,000.Of this amount,in excess of $100,000 was received for work performedoutside the State of Texas.During 1954 the Company also completed work on acontract with Kirby Lumber Company at Silsbee,Texas, the project involved in thisproceeding,for which it received in excess of $12,000,000.During the same period,it has performed substantial construction work for other large firms, including South-west Bell Telephone Company and U.S. Steel Company.Its purchases of materialsoriginating outside the State of Texas has been approximately$2,000,000.The Trial Examiner finds that W.S. Bellows Construction Corporation at all timeshere relevant was and is engaged in commerce within the meaning of the Act.H. THELABOR ORGANIZATION INVOLVEDMillwright Local Union No. 2484, United Brotherhood of Carpenters and Joinersof America,affiliated with the American Federation of Labor,is a labor organizationwithin the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA.Millwright hiring practices at the CompanyThe complaint alleges that since October 1,1954,the Union has been and is aparty to and is giving effect or expression to, and enforcing an understanding,practice,or agreement with the Company, not authorized by the Act,requiring that all mill-wright employees at the Company'sKirby mill project at Silsbee,Texas, have mem-bership in,or clearance,approval,or referral by, the Union as a condition of em-ployment.There is no written contract between the Company and the Union.The GeneralCounsel relies primarily on the contention that the bylaws of the Union were madepart of the working conditions on the job and that thereby illegal restrictions wereimposed on employees and applicants for employment.The more pertinent of theseprovisions are as follows:12.The Foreman shall be in possession of the current quarterly working cardand have the current month paid up at all times.13. It is the duty of the foreman to direct each member to the steward beforeallowing said member to start to work,for the purpose of having the member'sworking card and referral slip checked before the member is eligible to work onhis job.20. It shall be the duty of all Foremen, as well as the Steward,to see that theMillwrights trade rules are upheld, violators being subject to a fine.30.Any member reporting on any job for work must find the steward on thatjob and present his working card to him before assuming his duties.Failureto do so will constitute an offense and the member shall be fined not less than$1.00.missalof Case No. 39-CB-101. This motion was granted without objection. Under thesecircumstances, the Trial Examiner now severs the instant case from Case No. 39--CB-95and is issuinga separate report in each case. 546DECISIONSOF NATIONALLABOR RELATIONS BOARD38.All members must have current quarterly working card to work on job.The steward shall demand and examine the working cards and referral slips ofallmembers coming to work on his job, and shall return referral slips to BusinessAgent each week-end.Every member violating the above paragraph shall befined $10.00.39. If a member fails to have his current quarterly working card and is knownby other members on the job to have same he shall be allowed to work that day.He shall be required to show his quarterly working card to the steward beforegoing to work for the following day. Failure to comply with the above membershall not be permitted to go to work.40.Every member must receive a referral slip from the Business Agent be-fore going to work on any job.Any member violating this paragraph shall befined $10.00 after due examination by the Executive Committee.41.Any member soliciting or visiting any job thirty minutes before the regularschedule working hours of the job unless given permission by the Business Agentor Executive Committee shall be fined $10.00 after due examination by theExecutive Committee.53. It is the duty of the Stewards to inform their Foreman of any and allinfractions of these Trade Rules and By-Laws, and give the Foremen the oppor-tunity to correct these infractions before the Business Representative or the LocalUnion is notifiedShould the Foremen then fail to act promptly and effectively,the Stewards shall be duty bound to proceed to take the necessary action.56.Any member applying for a Maintenance or Operational job, must getpermission'from the Local Union before going to work.A letter must be givento the Recording-Secretary, stating the wage, hours to be worked, overtime rate,etc., at the time the member asks for permission.David Moore has been millwright general foreman on the Kirby project since June27, 1953.He was and is responsible for the hiring and firing of all millwrights, amatter which was left in his discretion by his superior, Walter D. Murphy, assistantsuperintendent.The millwright force in October 1954 consisted of 70 to 80 mill-wrights and 7 or 8 foremen.Murphy testified that this delegation was made toMoore from the time millwrights were first needed at the job-sometime in the latterpart of June 1953.He also testified that at the time he made the delegation he knewthat the Union was the source of supply for millwrights and that he knew Moore ranthe project in accordance with Union rules.Moore, himself, has been a member of the Union since October 10, 1953, is familiarwith the bylaws of the Local, and, according to his testimony, has tried to follow themto the best of his ability.He testified that the procedure he followed in all cases,when he was informed by Murphy that millwrights were needed, was to telephoneH. B. Clem, business agent and financial secretary of the Union, and request himto send the number of millwrights needed.4This system worked without apparent difficulty between the Company and theUnion until October 1954.On October 4, Murphy informed Moore that about12 or 14 additional millwrights would be needed and instructed him to hire them.Moore telephoned Clem and asked that five specific millwrights be sent to the job.This group included two individuals named in the complaint: S. W. Carlisle andD. B. Lisenby.Of the 5 requested, only 1, a Mr. Sarton, appeared at the projectthe next day.He was hired.On October 6, Moore obtained from his foreman the names of 20 millwrightswhom they recommended for hiring.On October 7 he telephoned Clem, and, ac-cording to his credited testimony, asked Clem whether he was sending over thefour men for whom Moore had previously called.Clem replied that he was notsending them.Moore then said he had a list of 10 additional men he wanted sent4 TillmanN. Phillips,who was unionsteward at the jobfromOctober1953 untilFebruary1, 1955,described the procedure after menwere sentto the project.He wouldmeet those referredat the project gate, checktheir union card, takethem tothe employ-ment office to be placed on the employment rolls, then'take them to the general foreman,and finally 'to the foreman of the particular crew to which the man was assigned.Healso checked the union referral slips of each new millwright employee and also thequarterly work cards of all millwrights on the job to ascertain they were in good standingin the Union.He was given the checks for all millwrights and, after noting down theamounts for each millwright, could give them to the lorenianHe turned in this recordto the Union.He further testified that all millwrights employed at the project were members of theUnion and all, evcopt tot those individuals involved in this pioceedmg, presented unionreferral slipsto himHis testimony is credited. MILLWRIGHT LOCAL UNION NO. 2484547to the job and named them.5 Clem told him to call Carl Miller, president of theUnion.Moore telephoned Miller and described his difficulties with Clem.Miller repliedthat it was not "right" to call for the referral of specific men.After some discus-sion over the rights of millwright foremen under the bylaws, the conversation endedwhen Miller said he would go to the union hall and try to straighten matters out.A few hours after these conversations, Clem and Miller went to the project andhad a meeting with Murphy and Moore. Clem and Miller met Moore in the halloutsideMurphy's office.Clem declared it was not right for Moore to ask forspecific individuals and that he was not a good union man by doing so.Moore, onthe other hand, maintained he was within his rights and was following the bylawsof -the Union.When the three met with Murphy, Clem and Miller voiced theirobjection to any company request for specific individuals, Moore insisted that hewanted the men he had called for, and Murphy declared he did not care how menwere obtained lust so they were obtained.6No decision was reached at thismeeting.Later that same day, Murphy told Moore that since Clem had indicated duringthemeeting that he was not sure who the men were whom Moore wanted thelatter should give the men something in writing to take to Clem so that there wouldbe no misunderstanding.Moore accordingly told his foremen to inform themen he wanted to meet him outside the local courthouse on Saturday, October 9,for the purpose of giving them notes to be delivered to Clem.Moore met the men and gave the notes to them, including those individualsnamed in the complaint.All except E. J. Harrison received small handwritten slipsof paper reading as follows:Oct. 11, 1954Mr. H. B. ClemPlease send _____________________________ to the saw milljob.Dave M. MooreHarrison was sent a letter to the same effect.Rubin Thomas received his slip onOctober 11 from one of the men who had been present.On October 8 a notice was posted at the union hall stating that at the directionof the president all work orders would come through the executive committeeduring the period of a certain strike (involving another union, but which affectedthe employment of members of this Union).7According to Miller, he found thatthis notice had been torn down and he reposted it early in the morning of October 11.The men who had received slips from Moore attempted to secure referral fromClem on October 11. Some like S. W. Carlisle, E. J. Harrison, and Rubin Thomas5 This group included the following men named in the complaint S Dallas Roy, R. D.Lisenby, H. A. Doucet, E J Hari ison, Thomas A Gray, and Rubin Thomas9 The above findings are based on the testimony of all four participants who were ingeneral agreement as to the trend of.the conversationEach of them added details inelaborationMurphy agreed with Cleni and Miller that they wanted tosend men whohad been out of work for a long period of time rather than the men Moore wantedClemfinally stated be would leave the referral up to executive council of the Union.Clem testified that on October 7 he explained to Moore the Union's policy to try to givework to members who were out of work the longest period, and pointed out that someof the men requested by Moore were actually working on other jobs and the Union'spolicy was not to "steal" men from other jobs.Moore, however, remained adamant andinsisted on the men he had namedWhen Clem, Moore, and Miller met with Murphy,the previousdiscussionwas repeated without any change in position.Murphy, accordingto Clem, said he was not interested in how lie got men as long as lie got them. The onlydisagreement, Clem agreed in his testimony, was over calking for men by name.He further testified that Moore had asked for men many tunes before thisincidentand that they had been in agreement.When Moore asked for specific individuals, hewent to the project to discuss the matter furtherAccording to Clem, the background leading toposting ofthe noticewas as follows :Starting in April 1954 and continuing into October there hadbeen a strikeof hoistingengineers in the area.Members of the Union involved in this proceeding were out ofwork and othermemberswere not observing its bylaws.When Clem brought this to theattention of the executive committee, it passed a resolution taking theissuance of re-ferrals out of Clem's hands and making it a matter for executive committeeaction.Clem fixed the date of the meeting as October 7 and the posting of notice to the member-ship on October 8.387644--56 -vol. 111-36 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresented their notes to Clem but were told by him that matters were out of hishands; there was nothing he could do.D. ii. Lisenby had made an attempt to secure a referral slip from Clem on October7 after two of his brothers, who were working on the project, relayed word fromMoore that he should attempt to obtain one.Clem refused to issue one to him.Lisenby related to Moore what had happened and the latter urged him to makeanother attempt to secure a referral and if he were unsuccessful he would be em-ployed without one.Lisenby received a slip from Moore with other applicants onOctober 9.He presented it to Clem on the 11th who told him the matter was outof his hands and asked whether he wanted the note presented to the executivecommittee.Lisenby replied that the note was addressed to Clem and he wantedhim to have it.Lisenby unsuccessfully attempted to secure a referral until hewas hired on October 14.R. D. Lisenby, a brother of D. B. Lisenby, had sought referral from Clem onOctober 7 and 11. Clem's conversations with him were identical with those Clemhad with D. B. Lisenby.Dallas Roy and H. A. Doucet together applied to Clem on October7 or 8 and againon October 11 for referral to the project.Clem refused to send them on the first oc-casion.On the next occasion when they presented notes from Moore, Clem raisedhis hands in a gesture of futility and said the matter was out of his hands. Both alsotestified that while they were speaking with Clem, his secretary told him that Moorewas on the telephone and that they heard Clem say he was not sending any men tothe project.Rubin Thomas presented his slip to Clem on October 12, but the latter handed itback saying he could not do anything about it .8None of these men showed up at the project on October 11.On Wednesday,October 13, Moore telephoned Clem and Clem agreed to refer two apprentice mill-wrights to the Company. They appeared and were hired.9On October 12, Moore reported to Murphy that he had been unsuccessful in ob-taining from the Union the men he wanted and that he did not want the men theUnion was willing to send.Murphy then instructed him to post a sign on the com-pany bulletin board reading: "Millwrights Wanted."This was done and word waspassed to the foremen that men would be hired at the gate on October 14.All mill-wrights who appeared that morning at the company gate were hired thatmorning,including those named in the complaint.ioMurphy, on October 14, received a telephone call from J. E. Flowers, businessmanager and financial secretary of the Beaumont Building & Construction TradesCouncil.Prior to making the call, Flowers, according to his credited testimony, hadreceived a call from Clem in which the latter advised him that the Company, con-trary to area practice, had hired some men at the gate, the millwrights on the job andthe executive board of the Union were dissatisfied, and there was a possibility of apicket line being placed on the job.Clem asked Flowers to telephone Murphy andsee whether he could straighten things out.Flowers, in his conversation with Murphy, said he wanted to work outsome agree-ment to prevent any work stoppage.Murphy replied that he did not think the Com-pany had done anything wrong when it had hired at the gate and he accepted Flowers'suggestion that he call Clem and have a further discussion."Murphy then called Clem.According to Murphy's credited testimony, Clem toldhim there would be a picket line at the job unless he straightened things out.WhenMurphy asked what he had done wrong, Clem replied that he had been wrong inhiringmen at the gate, it was against the hiring practice, and could not be done.Murphy asked whether Clem was going to set up a picket line and, if so, when.Clem stated that was a matter for the executive committee of the Union. That endedthe conversation.8 Clem admitted telling the men named in the complaint that he could not send themto the project, but denied telling any of them or the Company that they could not go towork there.He denied threatening any of them or the Company with any action hemight take if the men went to work for the Company. He testified he merely told themen that the matter of referrals was not in his hands and told them to see the executivecommittee.9Clem testified he referred the men after approval from two members of the executivecommittee.ioE J. Harrison reported for work on the 19th and was hired.it Clem agreed that he called Flowers and asked his assistance with Murphy.He main-tained that he told Flowers that there was a possibility of an unauthorized work stoppageonly. MILLWRIGHT LOCAL UNION NO. 2484549In fact,no picket line was established and the men hired as millwrights on October14, 1954, continued to work as needed or until they quit voluntarily.However, theywere sent notices that in accordance with certain provisions of the bylaws(dealingwith the necessity of obtaining referral slips before going to work on a job and notvisiting any job without permission of the business agent or executive committee)they had each been fined"$20.00 the first day that you reported for work without areferal[sic] slip and$10 00 for each day that you continue to work without a slip."No effort was made to collect the fines imposed.According to Clem the general pres-ident of the Brotherhood of Carpenters and Joiners ruled that the fines had not beenimposed in accordance with the constitution of the organization and it was orderedthat the fines be rescinded.A general representative read a letter of notification ata meeting of a General Council of Carpenters at Port Arthur,Texas.The fines werenever collected.The General Counsel relies on this incident to substantiate his con-tention that bylaws of the Union were made part of the working conditions of thejob and also to establish the existence of a discriminatory hiring system.B. The S. W. Carlisle affidavitThe charge herein was filed by E. J. Harrison on behalf of himself and other namedindividuals,including S.W. Carlisle.Carlisle testified that he spoke with Harrisonbefore the charge was filed, authorized the use of his name in the charge,and wantedto be included in this proceeding.However, on February 2, 1955, he signed an affi-davit stating that he had never authorized anyone to file a charge in his behalfagainst the Union or Clem and that it was not his intention to do so.Carlisle testified that the material in the affidavit was false and that he signed itunder the following circumstances.On February 2, 1955,Carlisle told Clem that hehad a job opportunity as a millwright in Utah and wanted to "clear his book" so thathe could deposit it with another local in Utah.Clem told him that some of the menhad signed affidavits similar to the one mentioned above,told him he would haveto sign one, gave him one, and told him he could take it to an adjoining office to anotary who would type the affidavit and witness his signature.This notary had noconnection with the Union.Carlisle had such an affidavit prepared,returned it toClem, and received the request clearance the next day.He testified it was his under-standing that he needed a clearance card before going to work on the job he thoughtwas available in Utah or he would have to pay "foreign" dues.Clem maintained that Carlisle told him he had a job in Utah,wanted to clear hisbook,that he had not wanted to file a case against the Union,and wanted to clearmatters up (charges were pending against him in the Union for failing to follow hisremedies within the Union) and obtain his quarterly dues card.Clem showed himan affidavit executed by another member and told him he could execute a similaraffidavit if he had not intended to file charges against the Union.Carlisle borrowedthe affidavit and returned it to Clem together with his affidavit.Clem, after a dis-cussion with other officers, issued a clearance to Carlisle the next day,something hecould not do for a member against whom charges were pending.Clem's testimony that he could not issue a clearance for a member againstwhom charges were pending was not challenged.At the time of the discussionbetween Clem and Carlisle,the latter was obviously most interested in removing anyobstacle to his obtaining a position in Utah.The Trial Examiner found Clem's tes-timony as to the course of the discussion to be clear and detailed.The Trial Exam-iner credits his testimony.Contentions of the Parties; Conclusions1.The hiring arrangement between the Union and the CompanyThere was no written agreement between the Company and the Union govern-ing the hiring of millwrights.However,theGeneral Counsel contends that thepattern of employment practices on the job including the delegation of hiringauthoritytoMoore,Moore's testimony that he followed the directions of the bylaws of theUnion on hiring procedure,the employment of only union members on the job, andthe requirement of referral slips except for those employed on October 14, estab-lish a discriminatory hiring arrangement in violation of theAct.Hemaintains thatthis case is governedbyGrove ShepherdWilson & Kruge, Inc.,109 NLRB 209.In theGroveShepherd'casethe Board found that a carpenter foreman on a projectwho was a member of a carpenters'local had sole authority to hire and dischargecarpenters.It further foundthatthis foreman followed the practice of informingthe union steward on the job when additional carpenters were needed.The stewardin turn wouldnotifythe business agent of the union who would send the number of 550DECISIONSOF NATIONALLABOR RELATIONS BOARDmen needed. The steward would meet the men, check their union cards, and takethem to the timekeeper's office to be signed up.The Board concluded that this evidence established that the foreman maintainedan unlawful hiring practice at the project whereby only union members referred bythe union were employed for carpentry work.As to the responsibility of the unionfor the activities of the foreman, Mattson, the Board said:Mattson's agency was of a dual character.He not only acted for Grove-Hendrickson in hiring and discharging carpenters under his jurisdiction, but heacted for the Union in his capacity as a foreman.Mattson, who was a mem-ber of the Union, testified that he abided by the Union's constitution, bylaws,and working rules.The Union's constitution provides that "Members who con-tract work or become foremen, must comply with Union rules and hire nonebut members of the United Brotherhood." The working rules require all fore-men to aid the job steward to check all carpenters' union dues books to insurethat members are in good standing, they prescribe the manner in which nonunionjob applicants may obtain membership, and they proscribe the employment ofnonunion men with those belonging to the Union.By undertaking to policethe Union's working rules under the authority delegated to him by the constitu-tion,Mattson assumed the status of an agent for the Union.His admission thathe hired only those carpenters who had been referred by the Union, even if suchaction had not been specifically authorized by the Union, was manifestly withinthe scope of the general authority delegated to him by the constitution, bylaws,and working rules, and operated to bind the Union. In view of the foregoing, andthe record as a whole, we find that the Union, by participating in an unlawfulhiring practice, thereby caused Grove-Hendrickson to deny employment toMayer. In doing so., we conclude that the Union violated Section 8 (b) (2)and (1) (A) of the Act.The facts in the present case are identical with that in theGrove Shepherdcase sofar as hiring practices are concerned.Moore, as foreman, was a member of theUnion, as required by its bylaws.The foreman under these bylaws was under anobligation to uphold the Millwrights' trade rules (section 20).All members wererequired to have referral slips from business agent before going to work (section 40).The foreman was under the obligation to direct each member to the steward to havehis working card and referral slip checked before going to work (section 13)..In fact, there was a discriminatory hiring practice followed on the job under whichonly union members were employed and except for the October 14 hirings, referralsfrom the Union were an additional condition imposed as a prerequisite for employ-ment in millwright positions.Under theGrove Shepherdcase, the Union is re-sponsible for the activities of Foreman Moore in establishing and maintaining thoseconditions.The Union argues that the presumption of agency is rebutted by the fact thatMoore got into a dispute with Clem over the referral of individuals to the job, refusedin the meeting with Murphy, Clem, and Miller to follow the position of the latter twoas to what the policy of the Union was oil job referrals, and finally hired men withoutreferrals and in defiance of Clem and Miller.However, this incident does not dis-prove the existence of an unlawful hiring arrangement, but merely serves to emphasizethat it was operative.Moore testified that he used the Union as his sole source ofsupply.Clem agreed that Moore had communicated with him many times request-ing referrals and that up until October 1954 there had been no serious difficulty be-tween them.The October hiring incidents actually were arguments over the powersand authority of foremenunderthe bylaws of the Union.Moore attempted tofollow the referral system prescribed by the bylaws as he interpreted them. It wasonly after an impasse developed, that Moore and Murphy decided to hire men withoutreferrals.All those men were union members. The Trial Examiner concludes that theGrove Shepherdcase,supra,is applicable here and, it is further found, that the Unionparticipated in an unlawful hiring practice in violation of Section 8 (b) (2) and (1)(A) of the Act.i22.Thediscrimination against theeight individualsnamed in the complaintThe Company had work forand wantedto hire two of the individualsnamed inthe complaint,S.W. Carlisle and D. B. Lisenby, on October 4.The othersix werewanted on October 7.Telephonerequestsby Moore to Clem were refused by the"United Brotherhood of Carpenters and Joiners of America, Local #517, AFL (GilWynei Construction Company),112 NLRB 714 MILLWRIGHT LOCAL UNION NO. 2484551latter.It is clear that these eight men would have been hired on the dates indicatedabsent the unlawful hiring arrangement which required prior referral from theUnion as a condition of employment. Such conduct has been held violative of 8(b) (2) and (1) (A) as an attempt to cause and the causing of an employer to dis-criminate against applicants for employment in violation of the Act.The Respondents point out that when the eight individuals came to the unionhall personally to seek referrals they did not follow the procedure contained in thenotice posted on the bulletin board.However, the discrimination took place onOctober 4 and 7 when the men were not put to work because of the existence of thediscriminatory hiring arrangement.It was not necessary for them to follow the pro-cedure prescribed by the Union to implement its closed-shop arrangements.Nor is the discrimination against the eight individuals negatived by the factthat they kept on working for the Company without further trouble (except forthe fine incident) even though they had not secured referrals from the Union. Itdoes establish that as of the date of their hire, October 14, the efforts of the Re-spondents to cause the Company to fail or refuse to hire these particular men ceased.The Flowers and Clem conversations with Murphy on October 14 establish that ef-forts were made up to the very last to maintain a discriminatory hiring arrangement.In both conversations the threat of economic reprisals was made if the Companychose to proceed with open hirings.The Union, through Clem, had urged Flowersto make his call to Murphy and it is responsible for the open threat of a strike.This was a violation of the Act.13Clem played the key role in the effort to maintain and enforce the discriminatoryhiring arrangement and shares liability for it.3.The legal effect of the bylaws and assessments of the UnionThe General Counsel contends that the very existence and enforcement of para-graphs numbered 13, 30, 38, 39, 40, 44, and 56 of the bylaws of the Union,quotedsupra,are a restraint and coercion upon members of the Union and are vio-lative of the Act.However, it has been held that a union is free to adopt bylawswithout violating the Act. It is only when those bylaws are used to establish dis-criminatory working conditions at a particular job that there is a violation of theAct.It has already been found that the Respondents maintained a discriminatoryhiring arrangement with the Company by applying provisions of the bylawsto the project.The contention that the existence of the bylaws themselves wereviolative of the Act is rejected.14During the period mentioned in the complaint, the Union, by vote of its member-ship, imposed an assessment against its employee members measured either by apercentage of their pay or, during another period, by a fixed amount.This assess-ment was imposed against all members, not just those working on the project.TheGeneral Counsel argues that since working cards were regularly checked by thesteward and that such cards were only issued-to members who had paid all duesand assessments, the payment of the assessment was a condition of employment and itsimposition and collection was violative of Section 8 (b) (1) (A) of the Act.A labor organization, under the proviso to Section 8 (b) (1) (A) has theright to prescribe its own rules for the acquisition and retention of membership.This includes the imposition of assessments.A violation occurs when under theprovisions of Section 8 (b) (2) a labor organization attempts to cause an em-ployer to discriminate against an employee on some ground other than his failureto tender periodic dues and initiation fees.There is no proof of such attempteddiscrimination here.Accordingly, the Trial Examiner concludes that the imposi-tion of the assessment itself was not violative of the Act.4.The Carlisle affidavit incidentThe Union, under the proviso to Section 8 (b) (1) (A) was free to prescribeconditions for the acquisition and retention of membership. It could provideconditions under which it would grant referalls to sister locals.This power un-doubtedly had an effect on Carlisle, who felt he needed the referral, but its exercisewas not violative of the Act.The Trial Examiner has accepted Clem's version ofwhat was said in his conversation with Carlisle and concludes that no violation of theAct has been established.13Local595, International Association of Bridge, Structural, and Ornamental 'IronWorkers, et al. (Bechtel Corporation),108 NLRB 1070.14 Joliet Contractors Association v. N. L. R. B.,202 F 2d 606 (C A 7). 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring inconnection with the operations with the W. S. Bellows Construction Corporation,described in section I, above, have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States, and such of them as have beenfound to be unfair labor practices tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondents have engaged in unfair labor practices, it willbe recommended that they cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.It has been found that the Union has been and is a party to an understanding,practice, or agreement with W. S. Bellows Construction Corporation requiring thatallmillwright employees at a construction project of the Company at Silsbee, Texas,have membership in and clearance or referral by the Union as a condition ofemployment. It will be recommended that the Respondent cease and desist from at-tempting to enforce any such understanding, practice, or agreement.It has also been found that the Respondents attempted to cause and did cause theCompany to fail to hire eight individuals because they lacked referrals from theUnion. It will be recommended that the Respondents cease and desist from suchactivity and, in addition it will be recommended that the Union 15 make whole the 8individuals named in the complaint by payment to each of them of a sum of moneyequal to the amount he would have earned as wages from the dates of the discrimi-nation against them; October 4, 1954 (in the cases of S. W. Carlisle and D. B. Lisenby)and October 7 for the remaining 6 men, until October 14, 1954, the date the men werehired by the Company.The Respondent Union shall deduct from the amount dueeach discriminatee such sums, if any, as would normally have been deducted fromhis wages by the Employer for deposit with State and Federal agencies on accountof social-security and other similar benefits and shall pay to the appropriate Stateand Federal agencies to the credit of each discriminatee and the Company a sumof money equal to the amount which, absent the discrimination would have beendeposited to his credit by the above Employer, either as a tax upon the Employeror on account of deductions made from the wages of the discriminatees by theCompany on account of social-security or other similar benefits.The existence of the paragraphs of the bylaws of the Union quoted in thisreport carries with it the distinct possibility that efforts will be made to extend theseprovisions and conditions to other work in the territorial jurisdiction of this Union.,In order to make effective the preventive purposes of the Act it will be recom-mended that the remedial order apply to the Employer involved in this case andall employers within the territorial jurisdiction of the Union.16Upon the foregoing findings of fact, and upon the entire record in the case, theTrial Examiner makes the following:CONCLUSIONS OF LAW1.W. S. Bellows Construction Corporation is engaged in commerce within themeaningof Section 2 (6) of the Act.2.Millwright Local Union No. 2484, United Brotherhood of Carpenters andJoiners of America, A. F. L., is a labor organization within the meaning ofSection 2 (5) of the Act.3.By entering into and maintaining in effect an understanding, practice, or agree-ment between the Union and W. S. Bellows Construction Corporation conditioningthe hiring of all millwright employees at a construction project of the Company atSilsbee,Texas, upon their membership in, and clearance from, the Union in theform of a referral slip, or otherwise, the Respondents have attempted to cause andhave caused the Company to discriminate against their employees in violation ofSection 8(a) (3) of the Act, and therebydid engage in and are engaging in unfairlabor practices in violation of Section 8 (b) (2) of the Act.4.By threatening economic reprisals against the Company in an effort to forcecompliance by the Company with the above agreement, the Respondents haveengaged inunfair labor practices in violation of Section 8 (b) (2) of the Act.ss Local420,United Associationof Journeymenand Apprentices of the Plumbrng. andPipeftting Industry, etc. (J. J. White, Inc.),111 NLRB 1126.16 GroveShepherdWilson &Kruge,Inc.,109 NLRB 209, 217. MARLIN ROCKWELL CORPORATION5535.By causing the Company to discriminate against E. J. Harrison, S. W. Carlisle,Thomas A. Gray, Dallas Roy, H. A. Doucet, R. D. Lisenby, D. B. Lisenby, andRubin Thomas in violation of Section 8 (a) (3) of the Act the Respondents haveengaged in unfair labor practices in violation of Section 8 (b) (2) of the Act.6.The Respondents, by the aforementioned acts, have restrained and coerced em-ployees in the exercise of the rights guaranteed in Section 7 of the Act, and did there-by engage in and are engaging in unfair labor practices within the meaning of Section8 (b) (1) (A) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.8.The Union has not violated the Act by maintaining its bylaws in effect,and imposing an assessment on all working members.Nor have the Respondentscoerced S. W. Carlisle to furnish them with an affidavit, in violation of the Act.[Recommendations omitted from publication. ]Marlin Rockwell CorporationandAdam T. RaczkowskiMarlin Rockwell CorporationandArthur R. WolfeMarlin Rockwell CorporationandJohn H.TurnerInternational Union,United Automobile,Aircraft and Agricul-tural Implement Workers of America,CIOandIts Local 197andAdam T. RaczkowskiInternational Union,United Automobile,Aircraft and Agricul-'tural Implement Workers of America,CIO and Its Local 197andArthur R. WolfeInternational Union,United Automobile Aircraft and Agricul-tural Implement Workers of America,CIO and Its Local 197andJohn H.Turner.Cases Nos. 1-CA-1596, 1-CA-1607, 1-CA-1689, 1-CB-249, 1-CB-256, and 1-CB-272. October 920, 1955DECISION AND ORDEROn July 30, 1954, Trial Examiner Loren Laughlin issued his Inter-mediate Report in this proceeding, a copy of which is attached hereto,finding that the Respondent Unions had engaged in and were engag-ing in certain unfair labor practices and recommending that theycease and desist therefrom and take certain affirmative action.TheTrial Examiner also found that the Respondent Company had notengaged in unfair labor practices and recommended therefore that thecomplaint against the Company be dismissed.Thereafter, the Re-spondent Unions filed exceptions to the Intermediate Report and asupporting brief, and requested oral argument.The request for oralargument is hereby denied because the record and briefs, in ouropinion, adequately present the issues and the positions of the parties.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-114 NLRB No. 94.